Weston J.
delivered the opinion of the Court.
Plantations are quasi corporations, with limited powers. They have none, except what are given by statute or implied from such as are given. The plaintiffs have strong claims for relief in a case like this ; but with every disposition to afford it, upon an examination of the statute in relation to paupers, we do not find sufficient authority to sustain the action. The general provisions of the pauper law cannot bo extended to plantations, without further legislation. The duties and liabilities imposed upon towns for the support of the’ poor, arise from positive law, and not from moral obligation resting upon them as corporations. To the extent required by the statute, and in the mode prescribed, they are chargeable ; but their liability has never been extended by construction, beyond what the statute imposes, either in express terms, or by necessary implication. The remedies given to towns, which result from their respective duties, are not given to plantations. The statute does not require plantations to relieve and support their poor. None of its provisions extend to them, except the last section, and that authorizes them to raise money for the support of the poor, but does not impose it as a duty.

Plaintiffs nonsuit.